Per Curiam :
A careful examination of this voluminous record has failed to convince us that the court below erred in dismissing the exceptions to the master’s report. If Pemberton had been an agent to sell, there might have been a serious question as to his right to become interested with Jansen in the purchase, without disclosing such fact to his principal; but the master has found that he was an agent for care and custody only, and the evidence is abundant that the sale was made by the plaintiff, and not by Pemberton. The latter merely procured Jansen to bid, at request of the plaintiff; and when the transaction was closed and the final bid accepted, Pemberton was not even allowed to be present. This is entirely inconsistent with the idea that he was an agent to sell. There is really nothing in *525the case but a question of fact. The appellant’s view of the law is not denied, but in the light of the findings by the master he has no facts to which to apply it. And the elaborate argument of his counsel has not convinced us that the master’s findings are not sustained by the evidence.
The decree is affirmed, and the appeal dismissed, at the costs of the appellant.